DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election of claims 1-14 and the cancelation of previously restricted claims 15-56 is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lang (U.S. Patent 4,869,595).
Regarding claim 1, Lang teaches a dispersion apparatus (Fig 6A) comprising: an elongated tubular structure forming a lumen having a circular cross-section (lumen in between 63 and 67), the tubular structure comprising: (a) a proximal portion with an upward-facing inlet (the portion of item 66 in figure 6a which faces upward); (b) a distal portion with a closed end 
Regarding claim 11, Lang teaches the 90 degree elbow bend (material comes straight down from the top most portion of item 66 and flows perpendicular proximate item 71 before exiting the nozzle openings).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 4, 5, 6, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (U.S. Patent 4,869,595).
Regarding claims 2, 3, 4, 5, and 6 it would have been obvious to one of ordinary skill in the art to find the optimum number of holes in order to better control the degree of mixing taking place since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Regarding claims 7, 8, 9, and 10, it would have been obvious to one of ordinary skill in the art to modify the angle arrangement of the nozzles in order to better control the degree of mixing since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lang (U.S. Patent 4,869,595) in view of Arpentinier (U.S. Patent 5,356,213).
Regarding claim 12, Lang is silent to the specific material being used. 
Regarding claim 12, Arpentinier teaches the use of stainless steel for an elbow shaped duct (column 2 lines 16-18).
It would have been obvious to one of ordinary skill in the art to modify the elbow shaped feed of Lang with the stainless steel of Arpentinier in order to make for a more resilient apparatus.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lang (U.S. Patent 4,869,595) in view of Wilmer (U.S. Patent 7,905,653).
Regarding claim 13, Lang is silent to the valve upstream of the elongated tubular structure. 
Regarding claim 13, Wilmer teaches a valve upstream of a mixer (item 21 and item 22).
It would have been obvious to one of ordinary skill in the art to modify the feed of Lang with the valve of Wilmer in order to better control the operation of the mixer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lang (U.S. Patent 4,869,595) in view of Schneider (U.S. Patent 4,153,403). 
Regarding claim 14, Lang is silent to a funnel attachable to the elbow shaped elongated tubular structure. 
Regarding claim 14, Schneider teaches a funnel attachable to an elbow shaped elongated tubular structure (Fig 2 items 53 and 54).
It would have been obvious to one of ordinary skill in the art to modify the tubular structure with the funnel upstream in order to better control the flow of material into the elbow shaped elongated tubular structure.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774